DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the preliminary amendment of 10/28/2021. Claims 1-12 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4,7,10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+3, 5+7, 9+11, 13+15 respectively of U.S. Patent No. 11,039,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 1,4,7,10 are generic to all that is recited in claim 1+3, 5+7, 9+11, 13+15 of the US patent 11,039,343. That is, claims 1,4,7,10 are anticipated by claims of the patent.


Present claims 
US 11,039,343 claims
1. A method for executing a handover in a communication system, the method comprising: 
receiving, by a first base station (BS) of a first system which is different from a second system, from a second BS of the second system, information related to a cell identifier for a cell of the second BS included in a handover required message and information related to a tracking area identifier (TAI) to which the cell belongs; 
detecting, by the first BS, a too early inter-system handover from the second BS to the first BS; and 
transmitting, by the first BS, to the second BS, a handover report including the information related to the cell identifier in response to detection of said too early inter- system handover, 
wherein the information related to the cell identifier is used to identify the cell of the second BS in said too early inter-system handover.  

4. A first base station (BS) of a first system in a communication system, the first BS comprising: 
a transceiver; and at least one processor configured to: 
control the transceiver to receive, from a second BS of a second system which is different from the first system, information related to a cell identifier for a cell of the second BS included in a handover required message and information related to a tracking area identifier (TAI) to which the cell belongs, 
detect a too early inter-system handover from the second BS to the first BS, and 
control the transceiver to transmit, to the second BS, a handover report including the cell identifier in response to detection of said too early inter- system handover, 
wherein the information related to the cell identifier is used to identify the cell of the second BS in said too early inter-system handover. 

7. A method for executing a handover in a communication system, the method comprising: 
transmitting, by a second base station (BS) of a second system, to a first BS of a first system which is different from the second system, information related to a cell identifier for a cell of the second BS included in a handover required message and information related to a tracking area identifier (TAI) to which the cell belongs; 
triggering, by the second BS, an inter-system handover from the second BS to the first BS; and 
receiving, by the second BS, from the first BS, a handover report including the information related to the cell identifier as response to detection, by the first BS, the inter-system handover as a too early inter-system handover, 
wherein the information related to the cell identifier is used to identify the cell of the second BS in said too early inter-system handover.  
10. A second base station (BS) of a second system in a communication system, the second BS comprising: 
a transceiver; and at least one processor configured to: 
control the transceiver to transmit, to a first BS of a first system which is different from the second system, information related to a cell identifier for a cell of the second BS included in a handover required message and information related to a tracking area identifier (TAI) to which the cell belongs, 
trigger an inter-system handover from the second BS to the first BS, and 
control the transceiver to receive a handover report including the information related to the cell identifier as response to detection, by the first BS, the inter-system handover as a too early inter-system handover, 
wherein the information related to the cell identifier is used to identify the cell of the second BS in said too early inter-system handover.  

1. A method for executing a handover in a communication system, the method comprising: 
receiving, by a first base station (BS) of a first system which is different from a second system, from a second BS of the second system, cell information including a cell identifier related to a cell of the second BS included in a handover required message; 
detecting, by the first BS, a too early inter-system handover from the second BS to the first BS; and 
transmitting, by the first BS, to the second BS, a handover report including the cell identifier in response to detection of said too early inter-system handover, 
wherein the cell information is used to identify the cell of the second BS in said too early inter-system handover.
3. The method of claim 1, wherein the cell information further includes a tracking area identity (TAI) to which the cell belongs.

5. A first base station (BS) of a first system in a communication system, the first BS comprising: 
a transceiver; and at least one processor configured to: 
control the transceiver to receive, from a second BS of a second system which is different from the first system, cell information including a cell identifier related to a cell of the second BS included in a handover required message, 
detect a too early inter-system handover from the second BS to the first BS, and 
control the transceiver to transmit, to the second BS, a handover report including the cell identifier in response to detection of said too early inter-system handover, 
wherein the cell information is used to identify the cell of the second BS in said too early inter-system handover.
7. The first BS of claim 5, wherein the cell information further includes a tracking area identity (TAI) to which the cell belongs.
9. A method for executing a handover in a communication system, the method comprising: 
transmitting, by a second base station (BS) of a second system, to a first BS of a first system which is different from the second system, cell information including a cell identifier related to a cell of the second BS included in a handover required message; 
triggering, by the second BS, an inter-system handover from the second BS to the first BS; and 
receiving, by the second BS, from the first BS, a handover report including the cell identifier in response to detection, by the first BS, the inter-system handover as a too early inter-system handover, 
wherein the cell information is used to identify the cell of the second BS in said too early inter-system handover.
11. The method of claim 9, wherein the cell information further includes a tracking area identity (TAI) to which the cell belongs.

13. A second base station (BS) of a second system in a communication system, the second BS comprising: 
a transceiver; and at least one processor configured to: 
control the transceiver to transmit, to a first BS of a first system which is different from the second system, cell information including a cell identifier related to a cell of the second BS included in a handover required message, 
trigger an inter-system handover from the second BS to the first BS, and 
control the transceiver to receive a handover report including the cell identifier in response to detection, by the first BS, the inter-system handover as a too early inter-system handover, 
wherein the cell information is used to identify the cell of the second BS in said too early inter-system handover.
15. The second BS of claim 13, wherein the cell information further includes a tracking area identity (TAI) to which the cell belongs.




Allowable Subject Matter
Claims 2,3,5,6,8,9,11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olofsson et al. (US 8,897,783) discloses a system and method for providing information in cellular wireless communication.
Centonza et al. (US 2014/0155065) discloses a method and apparatus for detecting possible repeated handover in different radio access technologies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631